DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya et al (U.S. Pub. No. 2020/0137563 A1) and Balasubarmaniyan et al (U.S. Pub. No. 2014/0105195 A1).


As per claims 1, 10 and 19 Bhattacharyya a method comprising: discovering, by a mobile application running on a mobile device that is operating within a physical environment (paragraphs. 72 and 111) {Mobile device having application software program thereon}, a subset of wireless access points (APs) of a plurality of managed APs of a private network that are proximate to the mobile device by receiving short-range beacons originated by the subset of APs, wherein each of the short-range beacons contain information identifying a respective AP of the subset of Aps (paragraphs.61 and 62) { All APs and beacon devices can have the same hash key.  In a slightly advanced case, all APs and beacon devices on a building floor can share the same hash key.  In a more advanced scenario, only the AP determined to be in a closest proximity of the location of the beacon device and the one-hop neighbors of that AP, would be initially provided with the hash key.  As more and more APs report detecting advertisements from that beacon device, those additional APs may be distributed the hash keys as well.  Thus, only a subset of the APs on a building floor would have the hash keys to perform the necessary integrity check for the beacon telemetry}; bridging, by the mobile application, the physical environment and a network environment containing information regarding the private network by for each AP of the subset of APs, using the identifying information for the AP to request configuration information (paragraphs. 75-77) { A BLE connection request packet has the source MAC address and the destination MAC address in clear text.  As a result, multiple APs will report that a device with MAC address A is requesting a connection to device with MAC address B. By correlating the beacon device panic telemetry signal with the network unauthenticated request detection, the management server 160 can be absolutely certain that a rogue device is trying to connect to a managed beacon.  The management server 160 can validate if the device has rights to connect to the legitimate beacon device and act accordingly} or operating information for the AP from a wireless local area network (WLAN) controller that manages the plurality of managed Aps (Figure.2, paragraph.22) {When a beacon device is turned on, it broadcasts an unencrypted advertisement (Join Request (Nonce-1)), which when received and decoded (parsed), provides the wireless infrastructure (consisting of the AP 120(1) that receives the advertisement, the WLAN controller 130, and the management server 160) 
information about the MAC address of the beacon device 110(1) and the manufacturer of the beacon device 110(1)}; and facilitating, by the mobile application, management of a particular AP of the subset of APs by presenting the configuration information or the operating information for the particular AP within the user interface (paragraphs. 61, 110 and 111) {Present embodiments may employ any number of any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.)for obtaining or providing information (e.g., data relating to scraping network sites), where the interface may include any information arranged in any fashion.  The interface may include any number of any types of input or actuation mechanisms (e.g., buttons, icons, fields, boxes, links, etc.) disposed at any locations to enter/display information and initiate desired actions via any suitable input devices (e.g., mouse, keyboard, etc.).  The interface screens may include any suitable actuators (e.g., links, tabs, etc.) to navigate between the screens in any fashion. Systems can be client-user system and server systems to include PDS and mobile devices etc.}.  Although Bhattacharyya did disclose within an application, a Graphical User Interface (GUI) for user inputs (paragraphs 110 and 111), however Bhattacharyya did not explicitly disclose presenting, by the mobile application, a list of the subset of APs within a user interface of the mobile application. In the same field of endeavor, Balasubarmaniyan disclosed presenting, by the mobile application, a list of the subset of APs within a user interface of the mobile application (paragraphs.6 and 28) {For example, in one embodiment, the WLAN controller, which already monitors roaming of clients, can build a list of neighbor APs for a given AP and then upload the information to the APs, which can then make the information available to their clients}.  

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated presenting, by the mobile application, a list of the subset of APs within a user interface of the mobile application as disclosed by Balasubarmaniyan in the method disclosed by Bhattacharyya in order to make the method more robust, scalable and user friendly.

As per claims 2 and 11 Bhattacharyya-Balasubarmaniyan disclosed the method of claim 1, wherein the private network comprises any or a combination of a wireless or a wired network (Bhattacharyya, paragraph.115).

As per claims 3 and 12 Bhattacharyya-Balasubarmaniyan disclosed the method of claim 1, wherein the short-range beacons comprise Bluetooth Low Energy (BLE) beacons (Bhattacharyya, paragraph.15).

As per claims 4 and 13 Bhattacharyya-Balasubarmaniyan the method of claim 1, wherein the identifying information comprises a unique identifier (Bhattacharyya, paragraph.17) {Unique key number and MAC address associated with device}.

As per claim 5 and 14, 11 Bhattacharyya-Balasubarmaniyan disclosed the method of claim 1 wherein the unique identifier comprises a serial number (Bhattacharyya, paragraph.17).

As per claims 6 and 15 Bhattacharyya-Balasubarmaniyan disclosed the method of claim 1, further comprising determining, by the mobile application, a distance of each AP of the subset of APs from the mobile device based on a strength of signals associated with the received short-range beacons (Bhattacharyya, paragraph.61) { All APs and beacon devices can have the same hash key.  In a slightly advanced case, all APs and beacon devices on a building floor can share the same hash key.  In a more advanced scenario, only the AP determined to be in a closest proximity of the location of the beacon device and the one-hop neighbors of that AP, would be initially provided with the hash key.  As more and more APs report detecting advertisements from that beacon device, those additional APs may be distributed the hash keys as well.  Thus, only a subset of the APs on a building floor would have the hash keys to perform the necessary integrity check for the beacon telemetry}.


As per claims 8 and 17 Bhattacharyya-Balasubarmaniyan disclosed the method of claim 1, wherein the WLAN controller is implemented within a network security device (Bhattacharyya, paragraphs, 19 and 22).

As per claims 9 and 18 Bhattacharyya-Balasubarmaniyan disclosed the method of claim 1, further comprising causing, by the mobile application, a configuration parameter associated with the particular AP to be changed responsive to input via the user interface by transmitting the configuration parameter and the identifying information to the WLAN controller (Bhattacharyya, Paragraphs. 19, 22 and 110)  .












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya et al (U.S. Pub. No. 2020/0137563 A1), Balasubarmaniyan et al (U.S. Pub. No. 2014/0105195 A1) and Choi et al (U.S. Pat. No. 10,716,075 B1).

As per claims 7 and 16 Bhattacharyya-Balasubarmaniyan disclosed the method of claim 1. However both Bhattacharyya and Balasubarmaniyan did not explicitly disclose claim 1 further comprising performing, by the mobile application, real-time diagnostics on the particular AP based on the configuration information. In the same field of endeavor Choi disclosed performing, by the mobile application, real-time diagnostics on the particular AP based on the configuration information (col.6, lines 56-65). {Example of a wireless sensor that can be configured as a coverage-assessment network device is the wireless Cisco Aironet 1800s Active Sensor (manufactured by Cisco Technology, Inc), which is configured to provide Wireless Performance Analytics, Real-time Client Troubleshooting, and Proactive Health Assessment.  In other embodiments, mobile phones, tablets and laptops can be configured with a coverage-assessment manager that can provide beacon (Access Point(s)) reports to be used in the client-aware DTSC.}

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated performing, by the mobile application, real-time diagnostics on the particular AP based on the configuration information as disclosed by Choi in the method disclosed by Bhattacharyya-Balasubarmaniyan in order to make the method more robust, scalable and user friendly.

Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
Applicant on second paragraph of page 6 through page 8 argued that prior art failed to disclose “mobile application running on a mobile device” as mentioned in independent claim 1.
As to applicant’s argument, Bhattacharyya at least in paragraphs 72 and disclose the utilization of mobile application for making network connection.
		 
    PNG
    media_image1.png
    93
    401
    media_image1.png
    Greyscale

		
    PNG
    media_image2.png
    94
    400
    media_image2.png
    Greyscale

		
Therefore Bhattacharyya clearly disclose “mobile application running on a mobile device”.

Independent claims 10 and 19 are also rejected for the same reason provided for claim 1.
All dependent claims are also not patentable for eh same reasons provided for their respective independent claims. 
Examiner advises further narrowing of all the independent claims in order to advance prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647